                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

UNITED STATES OF AMERICA                                   )
                                                           )
                                                           )    No.      3:20-cr-00161-2
         v.                                                )
                                                           )    Judge Trauger
                                                           )
SHELBY LIGONS                                              )

                GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

         The United States, by and through its attorney, the Acting United States Attorney for the

Middle District of Tennessee, respectfully files this memorandum to aid the Court in its sentencing

determination. In this memorandum, the government provides the factual and procedural

background underlying this case, as well as a discussion of the sentencing factors set forth at 18

U.S.C. § 3553(e). The government has set forth its sentencing recommendation in a document that

will be filed contemporaneously with the filing of this memorandum. 1

    I.        Factual and Procedural Background

         On the afternoon of May 30, 2020, protesters gathered in downtown Nashville following

the death of George Floyd in Minneapolis, Minnesota. After approximately two hours of

demonstrations, protest participants, including the defendant, Shelby LIGONS, began marching

through various locations in downtown Nashville, passing by the Central Precinct for the

Metropolitan Nashville Police Department (“MNPD”), the Nashville Convention Center, and

Lower Broadway.




1
         The government may, after consultations with defense counsel, seek to unseal that filing at or before the time
of the sentencing hearing in this case.




     Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 1 of 8 PageID #: 275
        In the evening on May 30, 2020, a number of persons, including LIGONS, gathered in

front of Nashville City Hall, also known as the Metro Courthouse or the historic courthouse, which

is located at 1 Public Square, Nashville, Tennessee 37201, in the Middle District of Tennessee.

City Hall is real property used in interstate and foreign commerce. At that time, persons using

various tools, including crowbars and other objects, began smashing the windows of City Hall and

spraying graffiti on the City Hall façade. One or more fires were also set inside City Hall at this

time.

        Numerous video clips and photographs of the destruction at City Hall were posted on social

media websites, on the websites for news outlets, and on other Internet sites. The Federal Bureau

of Investigation (“FBI”) developed LIGONS as a target for federal prosecution, based principally

on evidence developed from these video clips and photographs. These videos and photographs

capture distinctive tattoos that LIGONS bears on various parts of her body. These videos and

photographs also depict LIGONS attempting to set City Hall on fire. Specifically, LIGONS set

fire to a poster with the words “Fuck the Police” on it and placed it inside a window located on the

exterior structure of City Hall. During a custodial interview with FBI agents, after waiving her

Miranda rights, LIGONS admitted that she was present when City Hall was set on fire, that she lit

a sign on fire, and that she placed the lighted sign inside a window of City Hall, as depicted in the

video screen captures and photos below:




                                                 2
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 2 of 8 PageID #: 276
         The government charged LIGONS by complaint with a violation of 18 U.S.C. § 844(i) on

August 3, 2020. (Doc. 3.) LIGONS was indicted on October 14, 2020. (Doc. 22.) LIGONS entered

into a plea agreement on March 3, 2021. (Doc. 50.) LIGONS, who incurred a pretrial release

violation prior to entry of her guilty plea, surrendered to custody at the time of her guilty plea.

   II.      Sentencing Guidelines Range

         The Presentence Investigation Report (PSR) calculates LIGONS’s final offense level as 21

and her Criminal History Category as I. Absent a statutory mandatory minimum, LIGONS’s


                                                  3
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 3 of 8 PageID #: 277
guidelines range would be 37 to 46 months of imprisonment. The offense of conviction in this case

carries a statutory mandatory minimum term of imprisonment of five years, however. LIGONS’s

guidelines range is therefore 60 months. U.S.S.G. § 5G1.1(b).

          The government has no objections to the guidelines calculations set forth in the July 9,

2021 Presentence Report. The government notes that, under the plea agreement, the parties agreed

to recommend to the Court a base offense level of 20, pursuant to U.S.S.G. § 2K1.4(a)(2), and a

final offense level of 17. (Plea Agreement at 6-7.) The plea agreement also provides, however,

that, “[i]n the event that the Probation Office or the Court contemplates any U.S.S.G. adjustments,

departures, or calculations different from those recommended” in the plea agreement, “the parties

reserve the right to answer any inquiries and to make all appropriate arguments concerning the

same.” (Id. at 7.) Based upon further review of the facts underlying LIGONS’s conviction and the

applicable guidelines, the government has no objection to the determination by the Probation

Office that LIGONS’s base offense level is 24, pursuant to U.S.S.G. § 2K1.4(a)(1), and that her

final offense level (before application of the mandatory minimum) is therefore 21, not 17.

   III.      18 U.S.C. § 3553(a) Factors

          In determining the appropriate sentence, the Court must consider the factors outlined in 18

U.S.C. § 3553(a), including, inter alia, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to promote respect for the law, the need to deter the

defendant from committing new crimes, the need to deter others from committing crime, the need

to protect the public from further crimes of the defendant, the need to provide the defendant with

correctional treatment, and the overriding need to provide a just punishment in this case.

          Here, the offense to which LIGONS has pled guilty is undoubtedly serious. Protesters

exercising their First Amendment rights gathered at a rally on May 30, 2020, to peacefully protest



                                                   4
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 4 of 8 PageID #: 278
Floyd’s murder in Minneapolis and to bring attention to broader concerns regarding instances of

police brutality. Tragically, that protest was marred by acts of vandalism, mayhem, and violence,

culminating in the attempt by persons in the crowd to burn down City Hall. LIGONS participated

in that violence in a dramatic way, lighting on fire a sign reading “Fuck the Police” and adding it

to the conflagration while the crowd cheered her on.

       Furthermore, while LIGONS does not have an extensive criminal history, she also does not

come before this Court with an unblemished criminal record. As reflected in the presentence report,

LIGONS was arrested for driving under the influence and possession of a controlled substance on

January 1, 2020, after she was stopped for speeding. (PSR ¶ 29.) LIGONS failed a field sobriety

test, and officers recovered a small amount of marijuana from her car. (Id.) That case was pending

when LIGONS committed the offense in the instant case.

       LIGONS also appears to have engaged in potentially criminal conduct while on pretrial

release in this case. According to the PSR, LIGONS arranged for her boyfriend to meet with a

person in Nashville on January 2, 2021 “under the ‘ruse’ of making a drug deal.” (PSR ¶ 31.)

LIGONS appears to have known that her boyfriend intended to confront this person because the

person had robbed LIGONS’s boyfriend on a prior occasion. When LIGONS and her boyfriend

met with this other person in Nashville, a physical altercation ensued, during which LIGONS’s

boyfriend was shot and killed.

       Initially, LIGONS was less than fully candid with MNPD officers tasked with investigating

the circumstances of LIGONS’s boyfriend’s murder. As reflected in a Petition for Action on

Conditions of Pretrial Release, see Doc. 45, she was also less than fully candid with pretrial

services about this incident. (The government notes that, rather than contest the allegations in the

petition, LIGONS agreed to go into custody at the time of her plea agreement, see Doc. 48.) It is



                                                 5
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 5 of 8 PageID #: 279
the government’s understanding that LIGONS is now cooperating with the MNPD investigation

into this homicide. But any sentence imposed in this case should reflect LIGONS’s prior criminal

contact and her violation on pretrial release.

       There is also a significant need in this case for a sentence that will serve as a general

deterrent to the public. The government is mindful of the wave of protests that swept the United

States last summer in connection with Floyd’s untimely death. Many, if not most, of those protests

were peaceful expressions protected under the First Amendment. But events like the attempted

arson at City Hall cheapened those protests, drawing attention away from the message of police

reform and towards the violent conduct of a subset of protestors. Those in the community who

would seek to engage in violent conduct like this must know that they will potentially face criminal

charges and incarceration as a result of that conduct.

       Lastly, the government represents to the Court that undersigned counsel consulted with

Metro Legal in advance of this filing, to determine whether a representative of the City of Nashville

wished to make a victim impact statement or seek restitution in connection with this offense. Metro

Legal declined to make a victim impact statement or to seek the imposition of a restitution amount

on LIGONS. The United States likewise declines to seek the imposition of a restitution amount on

LIGONS in this case, although the United States suggests that it may be appropriate for the Court

to impose a nominal restitution amount on LIGONS here as a component of her punishment for

commission of the offense. But undersigned counsel obtained from Metro Legal an estimate of the

cost of repairs to City Hall related to the fire/water damage caused on May 3, 2020. According to

that estimate, the cost of repairs due to fire/water damage alone will be approximately

$610,094.81. That cost will be borne, of course, by taxpayers in Davidson County.




                                                 6
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 6 of 8 PageID #: 280
   IV.      Conclusion

         For the reasons above, as well as for the reasons set forth in the government’s related filing,

the government respectfully requests that the Court sentence LIGONS to the term of imprisonment

outlined in that filing. Such a sentence would be appropriate in this case under the factors set forth

at 18 U.S.C. § 3553(a).

                                                Respectfully submitted,

                                                MARY JANE STEWART
                                                Acting United States Attorney


                                        By:     /s/ Ben Schrader
                                                BEN SCHRADER
                                                Assistant United States Attorney
                                                Middle District of Tennessee




                                                   7
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 7 of 8 PageID #: 281
                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2021, I emailed a copy of the instant filing to Jodie Bell,
Esq., counsel for the defendant.


                                                      By:     /s/ Ben Schrader
                                                              BEN SCHRADER
                                                              Assistant United States Attorney




                                                 8
    Case 3:20-cr-00161 Document 69 Filed 07/12/21 Page 8 of 8 PageID #: 282
